          Case 1:18-cr-00346-PLF Document 94 Filed 12/03/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )              Criminal No. 18-0346 (PLF)
                                    )
ABUL HUDA FAROUKI,                  )
MAZEN FAROUKI, and                  )
SALAH MAAROUF,                      )
                                    )
            Defendants.             )
____________________________________)


                                            ORDER

              Upon consideration of the parties’ Joint Motion to Dismiss Indictment [Dkt.

No. 93] filed on December 2, 2019, it is hereby

              ORDERED that the joint motion is GRANTED; and it is

              FURTHER ORDERED that the indictment is DISMISSED without prejudice

pursuant to Rule 48 of the Federal Rules of Criminal Procedure.

              SO ORDERED.



                                                          _______________________
                                                          PAUL L. FRIEDMAN
                                                          United States District Judge
DATE: December 3, 2019
